DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 05/22/2019.
No priority date is claimed.  Therefore, the effective filing date of this application is 05/22/2019.
Claims 1-20 are pending.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 05/22/2019 has been considered.  A copy of the considered IDS as initialed, signed and dated by Examiner is included with this Office action.

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps performed with a neural network processor in a computing environment, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for forming and training a machine learning model for predicting/identifying individuals capable of performing a specific task is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-8 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 9, claim 9 recites a method comprising a series of steps performed with a processor of an artificial intelligence (AI) system, which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for collecting, processing and identifying a set of attributes to input to a neural network processor to seed the AI system to identifier experts is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 9 as well as its dependent claims 10-15 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 16, claim 16 recites a system comprising a memory and a first processor (i.e., hardware component(s)), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for using a machine learning model in predicting/identifying individuals capable of performing a specific task (e.g., metadata labeling) is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 16 as well as its dependent claims 17-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claim Objections

Claim 9 is objected to because of the following informalities:  

Regarding claim 9, the term “the set of initial individual” in line 10 should be “the initial set of individuals”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6, 7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the metadata" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the identified individuals" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the metadata labeling" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it is unclear whether the limitation “the set of attributes” in line 15 is referred to limitation “a set of attributes for each individual” in line 3 OR limitation “the set of attributes associated with the quality metric” in line 13.

Claim 11 recites the limitation "the metadata labeling" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the metadata" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the metadata labeling" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Other dependent claims 10, 12 and 15 are rejected as incorporating and failing to resolve the deficiency of the rejected independent claim 9 upon which they depend.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 3-5 (effective filing date 05/22/2019) are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Roberts et al. (U.S. Publication No. 2019/0102681, Publication date 04/04/2019, effectively filed date 09/28/2018).

As to claim 1, Roberts et al. teaches:
“A method” (see Roberts et al., [0131] and [0147]-[0148]), comprising:
“forming a machine learning model operable on a neural network processor in a computing environment, the machine learning model configured to analyze input data comprising a set of attributes to predict analytical capabilities of a set of individuals for performing a specific task” (see Roberts et al., [0131] for forming a machine learning model based on worker attributes to predict a performance of each worker of multiple workers in response to a job (i.e., a specific task); also see [0037] and [0176] for machine learning  technique using an artificial neural network or a machine learning model can include a neural network model; also see [0147]);
“operating the neural network processor to execute the machine learning model, wherein the machine learning model generates knowledge score metrics for the set of individuals, and wherein the knowledge score metrics quantify a prediction of an analytic capability of each individual in the set of individuals for performing the specific task” (see Roberts et al., [0131] for outputting, from the machine learning model, rankings or scores for multiple workers, wherein the rankings or scores representing predicted performance of the worker with respect to a job/task can be interpreted as equivalent to knowledge score metrics as recited; also see [0147]); 
“comparing, by a second processor in the computing environment, the knowledge score metrics to a specified threshold” (see Roberts et al., [0148] for comparing a rank/ranking of each worker with a predetermined rank threshold or comparing a match score of each worker with a predetermined score threshold);
“identifying, by the second processor, attributes of individuals from the set of individuals having knowledge score metrics exceeding the specified threshold as attributes of individuals capable of performing the specific task” (see Roberts et al., [0148] for identifying a subset of workers with a match score above a predetermined score threshold, wherein each worker is associated with worker attributes (see [0131]-[0132]); also see [0151] for identifying/displaying ranked workers along with link to access their specification data set (e.g., attributes (see [0142]))); and 
“receiving, as additional input to the machine learning model, data related to performance of the specific task by each of the individuals having the identified attributes” (see Roberts et al., [0131]-[0132] for inputting and training the machine learning model with performance data (e.g., a years-experience regarding performing a job)). 

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Roberts et al. teaches:
“wherein the set of attributes comprises one or more of demographic data, education data, or data regarding a role within a company” (see Roberts et al., [0131] and [0142] wherein worker attributes include education level (i.e. education data)), and
“wherein the set of attributes indicates a degree of familiarity with a given data set” (see Roberts et al., [0131]-[0132] wherein worker attributes includes a years-experience attributes (i.e., representing a degree of familiarity of a worker with a job/task/information).

As to claim 4, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Roberts et al. teaches:
“wherein the set of individuals comprises people within a company that meet specified minimum criteria” (see Roberts et al., [0131] and [0134] for determining which workers to include in a set of workers (i.e., a filtered subset of an initial set of workers), which must be based on some criteria for filtering the initial set of workers as disclosed).

As to claim 5, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Roberts et al. teaches:
“wherein the specified threshold for the knowledge score metrics is based on the knowledge score metrics of a seed set of experts” (see Roberts et al., [0141] for specifying a threshold based on scores of a particular number or particular percentage of workers/experts to be identified/selected).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6-8 and 16-20 (effective filing date 05/22/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (U.S. Publication No. 2019/0102681, Publication date 04/04/2019, and further in view of Liu et al. (U.S. Publication No. 2013/0152091, Publication date 06/13/2013).

As to claim 2, Roberts et al. teaches all limitations as recited in claim 1 including teaching of a job/task (see Roberts et al., [0131]).
However, Roberts et al. does not explicitly teach the job/task including a labeling job/task as equivalently recited as follows:
“the specific task comprises:
analyzing a data set; and
based on analyzing the data set, generating metadata labels for data in the data set”.
On the other hand, Liu et al. explicitly teaches a labeling job/task (see Liu et al., [0004] for labeling tasks) as equivalently recited as follows:
“the specific task comprises:
analyzing a data set; and
based on analyzing the data set, generating metadata labels for data in the data set” (see Liu et al., [0019]-[0020] for analyzing tasks/documents to generate/assign labels to tasks/documents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu et al.'s teaching of labeling tasks/jobs into Roberts et al.’s system.  Ordinarily skilled artisan would have been motivated to do so as Roberts et al.’s system teaches a method for identifying/ranking workers suitable for a job/task, which must be applied to any kind of jobs/task including labeling tasks as disclosed by Liu et al.  In addition, both of the references (Roberts et al. and Liu et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, forming/using a model to identify individuals suitable for jobs/tasks and optimizing/learning the model based on performance data associated with jobs/task.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 6, Roberts et al. teaches all limitations as recited in claim 1 including assessing performance of a worker for the job and updating worker attributes based on performance data (see Roberts et al., [0132]).
However, Roberts et al. does not explicitly teach the job/task including a labeling job/task and feature of assessing performance of performing labeling task as equivalently recited as follows:
“requesting individuals having the identified attributes to perform metadata labeling”;
“assessing accuracy of the metadata labeling performed by the individuals”; and
“updating the metadata when the accuracy of the metadata labeling is assessed as accurate”.
On the other hand, Liu et al. explicitly teaches a labeling job/task and feature of assessing performance of performing labeling task (see Liu et al., [0004] and [0019]-[0020] for labeling tasks and assessing the accuracy of labeling for each judge) as equivalently recited as follows:
“requesting individuals having the identified attributes to perform metadata labeling” (see Liu et al., [0018]-[0019] for assigning tasks to judges/individuals including labeling tasks);
“assessing accuracy of the metadata labeling performed by the individuals” (see Liu et al., [0019]-[0020] for determining/assessing the accuracy of labeling for each judge/individual); and
“updating the metadata when the accuracy of the metadata labeling is assessed as accurate” (see Liu et al., [0020] for recording/updating data/metadata associated with judges with the accuracy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu et al.'s teaching of labeling tasks/jobs and assessing performance of labeling into Roberts et al.’s system.  Ordinarily skilled artisan would have been motivated to do so as Roberts et al.’s system teaches a method for identifying/ranking workers suitable for a job/task, which must be applied to any kind of jobs/task including labeling tasks as disclosed by Liu et al.  In addition, both of the references (Roberts et al. and Liu et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, forming/using a model to identify individuals suitable for jobs/tasks and optimizing/learning the model based on performance data associated with jobs/task.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 7, Roberts et al. teaches all limitations as recited in claim 1 including assessing performance of a worker for the job and training/updating the model with worker attributes based on performance data (see Roberts et al., [0132]).
However, Roberts et al. does not explicitly teach the job/task including a labeling job/task and feature of assessing performance of performing labeling task as equivalently recited as follows:
“requesting individuals having the identified attributes to perform metadata labeling”;
“assessing accuracy of the metadata labeling performed by the individuals”; and
“updating the machine learning model for the identified individuals based on the accuracy of the metadata labeling”.
On the other hand, Liu et al. explicitly teaches a labeling job/task and feature of assessing performance of performing labeling task (see Liu et al., [0004] and [0019]-[0020] for labeling tasks and assessing the accuracy of labeling for each judge) as equivalently recited as follows:
“requesting individuals having the identified attributes to perform metadata labeling” (see Liu et al., [0018]-[0019] for assigning tasks to judges/individuals including labeling tasks);
“assessing accuracy of the metadata labeling performed by the individuals” (see Liu et al., [0019]-[0020] for determining/assessing the accuracy of labeling for each judge/individual); and
“updating the machine learning model for the identified individuals based on the accuracy of the metadata labeling” (see Liu et al., [0022]-[0023] for optimizing/updating the assignment model based on performance data (e.g., accurate data)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu et al.'s teaching of labeling tasks/jobs and assessing performance of labeling into Roberts et al.’s system.  Ordinarily skilled artisan would have been motivated to do so as Roberts et al.’s system teaches a method for identifying/ranking workers suitable for a job/task, which must be applied to any kind of jobs/task including labeling tasks as disclosed by Liu et al.  In addition, both of the references (Roberts et al. and Liu et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, forming/using a model to identify individuals suitable for jobs/tasks and optimizing/learning the model based on performance data associated with jobs/task.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 8, this claim is rejected based on the same arguments as above to reject claim 7 and is similarly rejected including the following:
Roberts et al. as modified by Liu et al. teaches:
	“updating the machine learning model by adjusting weights of attributes determined to be beneficial or less relevant for performing metadata labeling” (see Roberts et al., [0131] for learning/adjusting one or more weights that associate various worker attributes with performance predictions with respect to a job; also see [0080] for adjusting a learning parameter (e.g., weight); also see Liu et al., [0019]-[0020] for assessing the accuracy of each judge for labeling task (i.e., metadata labeling)).

As to claim 16, Roberts et al. teaches:
“A system” (see Roberts et al., Fig. 1 and [0131]), comprising:
“a memory operable to store a predictive model” (see Roberts et al., Fig. 1, element 157);
“a first processor communicatively coupled to the memory, wherein the first processor is operable to execute the predictive model to perform operations comprising” (see Roberts et al., Fig. 1, [0005] and [0185]):
	“generating knowledge score metrics based on a set of attributes for individuals included in a specified population, wherein the knowledge score metrics quantify a prediction of a capability of an individual for performing [a job/task]” (see Roberts et al., [0131] for outputting, from the machine learning model, rankings or scores for multiple workers, wherein the rankings or scores representing predicted performance of the worker with respect to a job/task can be interpreted as equivalent to knowledge score metrics as recited; also see [0147]);
	“a second processor communicatively coupled to the memory and the first processor, wherein the second processor is operable to perform operations” (see Roberts et al., Fig. 1, [0005] and [0185]) comprising:
	“comparing the knowledge score metrics to a specified threshold” (see Roberts et al., [0148] for comparing a rank/ranking of each worker with a predetermined rank threshold or comparing a match score of each worker with a predetermined score threshold); and
“identifying attributes of individuals from a specified population having knowledge score metrics exceeding the specified threshold as attributes of individuals capable of performing [the job/task]” (see Roberts et al., [0148] for identifying a subset of workers with a match score above a predetermined score threshold, wherein each worker is associated with worker attributes (see [0131]-[0132]); also see [0151] for identifying/displaying ranked workers along with link to access their specification data set (e.g., attributes (see [0142]))).
However, Roberts et al. does not explicitly teach the job/task including a labeling job/task as recited as “metadata labeling”.
On the other hand, Liu et al. explicitly teaches a labeling job/task (see Liu et al., [0004] for labeling tasks).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liu et al.'s teaching of labeling tasks/jobs into Roberts et al.’s system.  Ordinarily skilled artisan would have been motivated to do so as Roberts et al.’s system teaches a method for identifying/ranking workers suitable for a job/task, which must be applied to any kind of jobs/task including labeling tasks as disclosed by Liu et al.  In addition, both of the references (Roberts et al. and Liu et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, forming/using a model to identify individuals suitable for jobs/tasks and optimizing/learning the model based on performance data associated with jobs/task.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 17, this claim is rejected based on the same arguments as above to reject claim 16 and is similarly rejected including the following:
Roberts et al. as modified by Liu et al. teaches:
“wherein the set of attributes comprises one or more of demographic data, education data, or data regarding a role within a company” (see Roberts et al., [0131] and [0142] wherein worker attributes include education level (i.e. education data)), and
	“wherein the set of attributes indicates a degree of familiarity with a given data set” (see Roberts et al., [0131]-[0132] wherein worker attributes includes a years-experience attributes (i.e., representing a degree of familiarity of a worker with a job/task/information).

As to claim 18, this claim is rejected based on the same arguments as above to reject claim 16 and is similarly rejected including the following:
Roberts et al. as modified by Liu et al. teaches:
“wherein the specified threshold for the knowledge score metrics is based on knowledge score metrics of a seed set of experts” (see Roberts et al., [0141] for specifying a threshold based on scores of a particular number or particular percentage of workers/experts to be identified/selected).

	As to claim 19, this claim is rejected based on the same arguments as above to reject claim 16 and is similarly rejected including the following:
	Roberts et al. as modified by Liu et al. teaches:
	“wherein the second processor is further operable to perform operations comprising:
	generating requests to individuals having the identified attributes to perform metadata labeling” (see Roberts et al., [0132] for assigning a job to a worker; also see Liu et al., [0018]-[0019] for assigning tasks to judges/individuals including labeling tasks); and
	“wherein the first processor is further operable to perform operations comprising:
	receiving as input an assessment of accuracy of the metadata labeling performed by the individuals” (see Roberts et al., [0132] for assessing performance of a worker for the assigned job; also see Liu et al., [0019]-[0020] for determining/assessing the accuracy of labeling for each judge/individual); and
	“updating the predictive model for the individuals based on accuracy of the metadata labeling” (see Roberts et al., [0132] for training/updating the model with worker attributes based on performance data; also see Liu et al., [0022]-[0023] for optimizing/updating the assignment model based on performance data (e.g., accurate data)).

As to claim 20, this claim is rejected based on the same arguments as above to reject claim 19 and is similarly rejected including the following:
Roberts et al. as modified by Liu et al. teaches:
“wherein the second processor is further operable to perform operations comprising:
updating the predictive model by adjusting weights of attributes determined by the predictive model to be beneficial or less relevant for performing metadata labeling” (see Roberts et al., [0131] for learning/adjusting one or more weights that associate various worker attributes with performance predictions with respect to a job; also see [0080] for adjusting a learning parameter (e.g., weight); also see Liu et al., [0019]-[0020] for assessing the accuracy of each judge for labeling task (i.e., metadata labeling)).

Allowable Subject Matter

Claims 9-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to anticipate, suggest or render obvious the process of identifying a set of attributes as attributes of an expert with respect to a type of data in a given data set, and inputting the identified set of attributes to a neural network processor to seed the AI system to identify experts, as recited in independent claim 9.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164